Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reissue Applications

For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  This is a reissue application of U.S. Patent No. 9,750,246 (the ‘246 patent) which issued from U.S. Patent Application No. 15/106,489 (the ‘489 application) with claims 1-7 on September 5, 2017.

Scope of Claims
	In examination, reissue application claims are construed broadly.  In re Reuter, 651 F.2d 751, 210 USPQ 249 (CCPA 1981) (claims given “their broadest reasonable interpretation consistent with specification”).  The present reissue application contains claims 1-19 directed to compounds, compositions, a method of controlling insects, acarines, nematodes or molluscs, and a method of protecting plants.  Claims 1, 4 and 5 are representative:
	1. (Amended) A compound of formula (I)
			
    PNG
    media_image1.png
    149
    324
    media_image1.png
    Greyscale

	wherein
	Xo is bromo, chloro, or hydrogen;
	X1 is methoxy[;] and X2 is hydrogen[;], or
X1 is hydrogen and X2 is cyano;
Y1 and Y2 are independently of each other chloro, bromo, iodo, C1-C4alkyl, C1-C4haloalkyl, C1-C4alkoxy, [and] or C1-C4haloalkoxy;
R1 and R2 are independently of one another hydrogen, C1-C8alkyl, C2-C8alkenyl, C2-C8alkynyl, C1-C4 alkylcarbonyl, C1-C8alkoxycarbonyl, hydroxyl, C1-C8-alkyloxy, [and] or aminocarbonyl-C1-C4alkylene;
	G1 and G2 are independently of each other oxygen or sulfur;
	Q is a group selected from Q1, Q2, Q3, Q4 and Q5 where
	Q1 is a group of formula (IIa)
			
    PNG
    media_image2.png
    84
    334
    media_image2.png
    Greyscale

where the substituents W1 are independently selected from halogen, cyano, nitro, C1-C4 alkyl, C1-C4 haloalkyl, C1-C4alkoxy or C1-C4 haloalkoxy, and
	n1 is 0, 1 or 2,
	Q2 is a group of formula (IIb)
				
    PNG
    media_image3.png
    76
    315
    media_image3.png
    Greyscale

where W2 is selected from[,] hydrogen, halogen, cyano, C1-C4 alkyl, C1-C4haloalkyl, C1-C4 alkoxy or C1-C4 haloalkoxy,
	Q3 is a group of formula (IIc)
				
    PNG
    media_image4.png
    96
    321
    media_image4.png
    Greyscale

where W3 is selected from[,] hydrogen, halogen, cyano, C1-C4 alkyl, C1-C4haloalkyl, C1-C4 alkoxy or C1-C4 haloalkoxy,
	Q4 is a group of formula (IId)
				
    PNG
    media_image5.png
    79
    311
    media_image5.png
    Greyscale

where W4 is selected from[,] hydrogen, halogen, cyano, C1-C4 alkyl, C1-C4 haloalkyl, C1-C4 alkoxy or C1-C4 haloalkoxy,
	Q5 is a group of formula (IIe)
				
    PNG
    media_image6.png
    76
    308
    media_image6.png
    Greyscale

5 is selected from hydrogen, halogen, cyano, C1-C4 alkyl, C1-C4 haloalkyl, C1-C4 alkoxy or C1-C4 haloalkoxy.

4. (Original) A method of controlling insects, acarines, nematodes or molluscs which comprises applying to a pest, to a locus of a pest, or to a plant susceptible to attack by a pest an insecticidally, acaricdially, nematicidally or molluscicidally effective amount of a compound of formula (I) as defined in claim 1.

5. (Original) An insecticidal, acaricidal, nematicidal or molluscicidal composition comprising an insecticidally acaricidally nematicidally or molluscicidally effective amount of a compound of formula (I) as defined in claim 1 together with an agrochemically acceptable diluent or carrier.

	

35 USC § 103(a)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

I.	Claims 1, 2 and 4-19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 8,686,044 to Kobayashi et al. (hereafter “Kobayashi”).
	Kobayashi teaches amide derivative compounds having a pesticidal effect against a wide range of agricultural/horticultural pests (column 1, lines 44-48).  The compound can be used in a preparation with an inert solid or liquid carrier (column 593, line 51 to column 594, line 44) and 
	Table 1 discloses compounds of the formula 
		
    PNG
    media_image7.png
    180
    240
    media_image7.png
    Greyscale

wherein, for compound I-1, Q1 is phenyl; R1, R2, X1, X3, X4, Y2 and Y4 are hydrogen; X2 is CN, Y1 is Cl, Y5 is OCF3 and Y3 is hepafluoroisopropyl.  For compound I-16, Q1 is (4-trifluoromethyl)phenyl; R1, R2, X1, X3, X4, Y2 and Y4 are hydrogen; X2 is CN, Y1 is Cl, Y5 is OC2F5 and Y3 is hepafluoroisopropyl.  Compounds I-1 and I-16 differ from the instantly claimed compounds only in the Y3 substituent being completely fluorinated as opposed to the claimed compounds wherein one fluorine atom has been replaced with bromine.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to prepare pesticidal effect compounds as taught by Kobayashi, wherein for compounds I-1 and I-16, an equivalent halogen, i.e., bromine has been substituted for fluorine in the Y3 substituent with the reasonable expectation that compounds similar in structure will have similar properties.  Furthermore, Kobayashi teaches that Y3 more broadly represents a C3-C4 haloalkyl group (column 7, lines 29-30).  A C1-C3 haloalkyl group is a linear or branched alkyl group having from 1 to 3 carbon atoms, that is substituted with one or more halogen atoms which may be the same as or different from each other such as, inter alia, 1,1,2,3,3,3-hexafluoro-1-bromo-2-propyl (column 61, lines 5-21).  Accordingly, it would have 3 substituent in compounds I-1 and I-16 with a 1,1,2,3,3,3-hexafluoro-1-bromo-2-propyl substituent as taught by Kobayashi.
	As to claims 12-15, Kobakyashi teaches that Q1 represent, inter alia, a pyridin-3-yl group, a 2-fluoropyridin-3-yl group, a pyridin-2-yl N-oxide group, and a pyridin-4-yl N-oxide group (column 7, line 55 to column 8, line 29).
As to claims 16 and 19, Kobakyashi teaches that Y1 and Y5 each independently represent a halogen atom, a C1-C3 haloalkoxy group, or a C1-C3 haloalkyl group (column 7, lines 26-27).

II.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi.
	Kobayashi teaches compounds of the formula
			
    PNG
    media_image8.png
    146
    263
    media_image8.png
    Greyscale

	wherein Y1 represent a halogen atom, a C1-C3 haloalkoxy group or a C1-C3 haloalkyl group, Y2 and Y4 each independently represent a hydrogen atom, a halogen atom, or a C1-C4 alkyl group, Y3 represents a C3-C4 haloalkyl group, and when X2 represents a cyano group, X1, X3 and X4 represent hydrogen atoms, Y5 represent a C1-C3 haloalkoxy group or a C1-C3 haloalkyl group (column 42, lines 1-31).
When Y1 is halogen, C1-C3 haloalkyl, or a C1-C3 haloalkoxy group; Y2 and Y4 are each a hydrogen atom; and Y3 is a C3-C4 haloalkyl group, i.e., 1,1,2,3,3,3-hexafluoro-1-bromo-2-propyl as specifically taught by Kobayashi (column 61, lines 5-21), Kobayashi renders obvious the compound of claim 3.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1, 2 and 4-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 7-10 of U.S. Patent No. 9,839,216. Although the claims at issue are not identical, they are not patentably distinct from each other because it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to prepare pesticidal effective compounds as disclosed by the claims of the 9,839,216 patent wherein another halogen, i.e., bromine has been substituted for a fluorine with the reasonable expectation that compounds similar in structure will have similar properties.  

Duty to Disclose
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 9,750,246 is or was involved. These proceedings would include any trial at the Patent Trial and Appeal Board, interferences, reissues, reexaminations, supplemental examinations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Correspondence
Any inquiry concerning this communication or earlier communications from the specialist should be directed to JERRY D JOHNSON whose telephone number is (571)272-1448.  The specialist can normally be reached on 5:30-3:00.
If attempts to reach the specialist by telephone are unsuccessful, the specialist’s supervisor, Jean Witz can be reached on 571 272-0927.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

Signed:
/JERRY D JOHNSON/Patent Reexamination Specialist
Central Reexamination Unit 3991     

/Alan Diamond/
Patent Reexamination Specialist
Central Reexamination Unit 3991 

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexamination Unit 3991